Citation Nr: 0523400	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  92-11 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
spine disability.  

2.  Entitlement to an increased disability evaluation for the 
veteran's T12, L1, and L2 compression fracture residuals with 
traumatic arthritis and L5-S1 tenderness, currently evaluated 
as 50 percent disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney




WITNESS AT HEARINGS ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from April 1972 to April 1974 
and from May 1974 to May 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's T12, L1, 
and L2 compression fracture residuals with traumatic 
arthritis and L5-S1 tenderness.  In February 1994, the RO 
denied both service connection for a chronic cervical spine 
disorder to include injury residuals and arthritis and a 
total rating for compensation purposes based on individual 
unemployability.  In April 1993 and March 1996, the Board 
remanded the veteran's claims to the RO for additional 
action.  

In May 1999, the Board requested an opinion from a Veterans 
Health Administration (VHA) medical expert.  In August 1999, 
the requested VHA opinion was incorporated into the record.  
In August 1999, the accredited representative was provided 
with a copy of the VHA opinion.  In October 1999, the Board 
requested an addendum to the VHA opinion.  In October 1999, 
the requested addendum was incorporated into the record.  In 
November 1999, the accredited representative was provided 
with a copy of the VHA opinion.  

In March 2000, the Board denied service connection for a 
chronic cervical spine disability to include injury residuals 
and arthritis; denied an increased evaluation for the 
veteran's T12, L1, and L2 compression fracture residuals with 
traumatic arthritis and L5-S1 tenderness; and remanded the 
issue of the veteran's entitlement to a total rating for 
compensation purposes based on individual unemployability to 
the RO for additional action.  The veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  
In March 2001, the Court granted the parties' Joint Motion 
for Remand; vacated those portions of the March 2000 Board 
decision which denied service connection for a chronic 
cervical spine disability and an increased evaluation for the 
veteran's thoracic and lumbosacral spine disabilities; and 
remanded the veteran's claims to the Board.  

In July 2002, the Board denied service connection for a 
chronic cervical spine disability to include injury residuals 
and arthritis; an increased disability evaluation for the 
veteran's T12, L1, and L2 compression fracture residuals with 
traumatic arthritis and L5-S1 tenderness; and a total rating 
for compensation purposes based on individual 
unemployability.  The veteran again appealed to the Court.  

In January 2003, the Court granted the parties' Joint Motion 
for Remand; vacated the Board's July 2002 decision; and 
remanded the veteran's appeal to the Board for readjudication 
consistent with the Joint Motion for Remand.  In November 
2003, the Board remanded the veteran's claims to the RO for 
additional action.  

For the reasons and bases discussed below, service connection 
for cervical spine injury residuals including degenerative 
joint disease, degenerative spondylosis, and a chronic pain 
syndrome is GRANTED and an increased disability evaluation 
for the veteran's T12, L1, and L2 compression fracture 
residuals with L5-S1 tenderness is DENIED.  

The issue of the veteran's entitlement to a total rating for 
compensation purposes based on individual unemployability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.  




FINDINGS OF FACT

1.  Chronic cervical spine injury residuals including 
degenerative joint disease, degenerative spondylosis, and a 
chronic pain syndrome originated during active service.  
2.  The veteran's T12, L1, and L2 compression fracture 
residuals have been shown to be productive of no more than 
severe lumbar spine limitation of motion; demonstrable T12, 
L1, and L2 vertebral deformities, degenerative joint disease, 
degenerative spondylosis, and minimal lumbosacral spine 
degenerative disc disease without neurological findings 
appropriate to the site of the diseased disc.  

3.  The versions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
in effect prior to September 23, 2002, and 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5291, 5292 in effect prior to 
September 26, 2003, are more favorable to the veteran's claim 
than the amended versions of the regulations.  


CONCLUSIONS OF LAW

1.  Chronic cervical spine injury residuals including 
degenerative joint disease, degenerative spondylosis, and a 
chronic pain syndrome were incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).  

2.  The criteria for an increased evaluation for the 
veteran's T12, L1, and L2 compression fracture residuals with 
L5-S1 tenderness have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5291, 5292 (2003); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cervical Spine

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The veteran's service medical records indicate that he 
complained of lower cervical spine pain in August 1972.  Army 
treatment entries dated in August 1972 note that the veteran 
complained of lower cervical vertebral pain and snapping in 
the middle of the upper back at a point posterior and 
inferior to the shoulder.  An impression of left shoulder 
bursitis was advanced.  At his January 1977 physical 
examination for service separation, the veteran was reported 
to have a "permanent L-3 profile tenderness low back 
residual of compression [fracture] June [19]75."  The 
military examiner observed that the veteran's spine was 
normal.  

At a July 1977 VA examination for compensation purposes, the 
veteran exhibited no cervical spine abnormalities on physical 
evaluation.  Contemporaneous X-ray studies of the cervical 
spine reveal lordotic straightening and no other 
abnormalities.  

VA clinical documentation dated in March 1980 notes that the 
veteran complained of posterior neck pain, morning neck 
stiffness, and a sensory deficit in his hands.  He denied any 
recent neck trauma.  An impression of chronic pain was 
advanced.  Contemporaneous X-ray studies of the cervical 
spine revealed degenerative changes and some lordotic 
straightening.  At an April 1980 hearing before a VA hearing 
officer, the veteran testified that he experienced chronic 
neck stiffness.  

A January 1981 VA treatment record states that the veteran 
complained of neck pain.  On examination, the veteran 
exhibited tenderness over the right trapezius muscle and 
cervical spine limitation of motion.  An impression of 
degenerative joint disease with muscle strain was advanced.  

VA clinical documentation dated in March 1981 relates that 
the veteran complained of non-radiating neck pain following 
an inservice fall and associated vertebral compression 
fractures.  The treating VA physician commented that the 
veteran complained of back, neck, and shoulder pain for many 
years with a normal neurological examination.  

A May 1981 VA treatment record notes that the veteran 
reported that his neck had been intermittently painful since 
1975.  The treating VA physician observed cervical spine 
limitation of motion.  A December 1986 VA X-ray study of the 
cervical spine revealed mild hypertrophic changes and 
lordotic straightening.  

An April 1987 VA hospital summary states that the veteran was 
diagnosed with chronic low back and cervical spine pain 
syndrome.  An October 1987 VA physical therapy treatment 
record notes that the veteran complained of chronic neck 
pain.  An impression of cervical pain secondary to 
degenerative joint disease was advanced.  A November 1987 VA 
treatment record states that the veteran complained of 
chronic neck pain.  

A January 1988 VA treatment record states that the veteran 
complained of recurrent neck pain of ten years' duration.  He 
related that his complaints began during active service when 
he fractured his back and shoulder.  Treating VA medical 
personnel observed that the veteran had a history of cervical 
spine spondylosis and T11-12 and L2 compression fracture 
residuals.  An August 1989 VA X-ray study of the cervical 
spine revealed well maintained vertebral body heights; slight 
C5-6 and C6-7 disc space narrowing; minimal degenerative 
changes; and mild bony osteopenia.  

At a July 1990 VA examination for compensation purposes, the 
veteran complained of chronic neck pain.  He presented a 
history of an inservice 30-foot fall from a pole and 
associated T12, L1, L2, L5, and S1 vertebral compression 
fractures.  The veteran was diagnosed with cervical spine 
degenerative joint disease.  

An October 1990 VA treatment record states that the veteran 
complained of chronic neck pain since 1975.  Contemporaneous 
X-ray studies of the cervical spine revealed findings 
consistent with C5-6 and C6-7 spondylotic changes.  A January 
1991 VA treatment entry reports that the veteran complained 
of chronic cervical spine pain.  

An April 1991 VA hospital summary relates that the veteran 
complained of chronic neck pain.  He reported that his 
complaints began after he fell 30 feet from an electrical 
pole in approximately 1975 and sustained a T12 vertebral 
fracture.  Contemporaneous X-ray studies of the cervical 
spine revealed findings consistent with "a slight degree of 
anterior loss of height involving the C5 vertebral body that 
is old."  The veteran was diagnosed with "back pain 
secondary to trauma."  

A June 1991 VA physical evaluation states that the veteran 
fell 30 feet from a telephone pole and sustained cervical 
spinal trauma.  The veteran was diagnosed with cervical spine 
arthritis; radiological findings consistent with an old C5 
vertebral fracture; and "chronic residual pain of the entire 
spine."  

A September 1991 Social Security Administration (SSA) 
administrative law judge decision states that: the veteran 
fell from a utility pole in 1975 during active service; 
sustained multiple injuries including cervical spine trauma; 
and was subsequently diagnosed with cervical spine arthritis 
with loss of C5 vertebral height.  

An October 1992 VA treatment record states that the veteran 
had a "compression fracture of the fifth cervical vertebra 
causing a chronic pain syndrome" and cervical spine 
traumatic arthritis.  A July 1993 VA hospital summary states 
that the veteran complained of chronic cervical spine pain.  
The veteran was diagnosed with chronic pain syndrome.  
Contemporaneous X-ray studies of the cervical spine revealed 
no abnormalities.  

At an April 1996 VA examination for compensation purposes, 
the veteran was diagnosed with multiple cervical, thoracic, 
and lumbar spine vertebral fracture residuals and 
"post-traumatic degenerative joint disease."  VA X-ray 
studies of the cervical spine dated in August 1996 reflect 
that the veteran exhibited "mild levoscoliosis of the 
cervical spine with loss of the normal lordotic curvature and 
a minimal kyphotic curvature which could be secondary to 
paraspinal muscle spasm."  At a November 1996 VA examination 
for compensation purposes, the VA examiner advanced an 
assessment of a "previous cervical fracture with mild 
limitations of motion and mild decreased strength on the 
right upper extremity."  

The July 1999 VHA opinion conveys that the veteran's entire 
record had been reviewed.  The VA physician commented that:  

The patient initially sustained an injury 
from a fall from a pole, falling 
approximately 25 feet in December 1975.  
He sustained a compression fracture of L2 
with approximately 50 percent anterior 
wedging of the vertebral body.  The 
veteran recovered and was able to return 
to work.  He sustained a second fall with 
subsequent radiographs showing 25 percent 
anterior vertebral collapse of T12 with 
an anterior lip fracture of L1 and with 
residual L2 compression.  

***

It is my opinion that the most accurate 
description of the cervical spine 
radiographic findings is degenerative 
cervical spondylosis.  I do not think 
that this is related to the original 
injury.  It is a common problem 
associated with aging of the spine.  The 
patient also has radiographic findings of 
degenerative spondylosis.  This is 
expected at his age and a common 
phenomenon with aging.  I do not think 
that degenerative spondylosis would 
prevent the patient from obtaining 
employment.  I think the patient's 
principal complaint is best described as 
a chronic pain syndrome.  I cannot relate 
the chronic pain syndrome to the 
compression fractures at T12, L1, and L2.  

At a July 2004 VA examination for compensation purposes, the 
veteran was diagnosed with degenerative spondylosis 
"throughout his spine" and a chronic pain syndrome 
affecting the cervical spine.  The VA examiner noted "after 
his accident, however, he did complain of the same 
distribution of pain in seeing the military medical service 
personnel, i.e., complaints of back, neck, and shoulder 
pain."  
The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran sustained significant inservice falls 
and documented trauma including T12, L1, and L2 compression 
fractures.  While acknowledging that the July 1999 VHA 
opinion attempts to negate the existence of an etiological 
relationship between the veteran's inservice trauma and his 
chronic cervical spine disabilities, multiple VA physicians 
have determined that the veteran's chronic cervical spine 
degenerative joint disease, degenerative spondylosis, and 
pain syndrome arose from his documented severe inservice 
spinal trauma.  The evidence of record is in at least 
equipoise as to whether the veteran's chronic cervical spine 
disabilities originated during active service.  Upon 
resolution of reasonable doubt in the veteran's favor, the 
Board concludes that service connection for chronic cervical 
spine injury residuals including degenerative joint disease, 
degenerative spondylosis, and a chronic pain syndrome is 
warranted.  


II.  Thoracolumbar Spine

A.  Historical Review

The report of his January 1977 physical examination for 
service separation notes that the veteran was reported to 
have sustained June 1975 vertebral compression fractures.  
The report of the July 1977 VA examination for compensation 
purposes states that the veteran was diagnosed with T12 
compression fracture residuals with a 25 percent loss of 
vertebral height; L1 anterior wedging; L2 vertebral fracture 
residuals with an approximate 50 percent loss of vertebral 
height; and chronic low back strain.  In September 1977, the 
RO established service connection for L2 vertebral 
compression fracture residuals with wedging and assigned a 20 
percent evaluation for that disability.  

VA clinical documentation dated in September 1986 conveys 
that the veteran exhibited a full range of motion of the 
lumbar spine with paraspinous muscle spasm.  Contemporaneous 
X-ray studies of the thoracolumbar spine revealed T12 and L2 
compression fracture residuals.  An impression of T12 and L2 
compression fracture residuals with mild retrolisthesis was 
advanced.  In November 1986, the RO increased the evaluation 
for the veteran's L2 fracture residuals from 20 to 30 
percent.  In May 1990, the RO recharacterized the veteran's 
service-connected back spinal disability as T12, L1, and L2 
compression fracture residuals with L5-S1 tenderness 
evaluated as 30 percent disabling.  In September 1990, the RO 
increased the evaluation for the veteran's thoracolumbar 
spine disability from 30 to 50 percent.  

B.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  On and before 
September 22, 2002, the rating schedule directed that a 10 
percent evaluation was warranted for mild intervertebral disc 
disease.  A 30 percent evaluation required moderate 
intervertebral disc disease with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
60 percent evaluation required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain, demonstrable 
muscle spasms, and absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293, which pertained to intervertebral disc 
syndrome, "involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae."  The Acting General Counsel 
clarified that a veteran cannot be evaluated under both 
Diagnostic Code 5293 for intervertebral disc syndrome based 
in part upon limitation of motion and Diagnostic Code 5292 
(limitation of motion of the lumbar spine) due to the 
provisions of 38 C.F.R. § 4.14 prohibiting the evaluation of 
"an identical manifestation under two different diagnoses."  
VAOPGPREC 36-97 (Dec. 12, 1997).  

On September 23, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to intervertebral disc syndrome (degenerative disc disease).  
Under the amended rating schedule, intervertebral disc 
syndrome (preoperatively or postoperatively) was to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 (2002) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent disability 
evaluation was warranted for intervertebral disc syndrome 
which was productive of incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation required 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation required incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
required incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  For purposes 
of evaluations under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
an incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.   When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities were to be rated using the evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  

On and before September 25, 2003, traumatic arthritis 
established by X-ray findings was to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2003).  Degenerative arthritis established by X-ray 
findings was to be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).  A slight limitation of 
motion of the lumbar segment of the spine warranted a 10 
percent evaluation.  A 20 percent evaluation required 
moderate limitation of motion.  A 40 percent evaluation 
required severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Slight limitation of motion of 
the thoracic (dorsal) segment of the spine warranted a 
noncompensable evaluation.  A 10 percent evaluation required 
either moderate or severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (2003).  

Vertebral fracture residuals without associated spinal cord 
involvement which were manifested by abnormal mobility 
requiring the use of a neck brace (jury mast) warranted a 60 
percent evaluation.  Where the use of a neck brace was not 
required, the vertebral fracture residuals were to be 
evaluated on the basis of the resulting definite limitation 
of motion or muscle spasm with 10 percent to be added for 
demonstrable deformity of a vertebral body.  Evaluations were 
not to be assigned for more than one spinal segment by reason 
of involvement of the first or last vertebrae of an adjacent 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  

On September 26, 2003, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to thoracic and lumbar vertebral fracture residuals, 
degenerative disc disease and other spinal and back 
disorders.  Under the amended rating schedule, thoracic and 
lumbar vertebral fracture residuals are to be evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5235 and the General 
Rating Formula for Diseases and Injuries of the Spine.  
Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R.§ 4.25.  The provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 were not amended.  

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 20 percent evaluation is warranted where 
there is either forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires limitation of forward flexion of 
the cervical spine to 15 degrees or less or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation will be assigned for either unfavorable ankylosis 
of the entire cervical spine; forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  38 C.F.R. § 4.71a 
(2004).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation requires 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation requires incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
requires incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2004).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000 (Apr. 10, 2000).  

The Board finds that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5292 (2003) and 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 (2002) to be more favorable to the 
veteran as they require less specific symptoms than the 
amended versions of 38 C.F.R. § 4.71a.  Therefore, the Board 
will review the veteran's entitlement to an increased 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002) and 38 C.F.R. § 4.71a, 5285, 5292 (2003).  VAOPGPREC 
3-2000 (Apr. 10, 2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.59 (2004).  

A November 1990 VA computerized tomography study of the 
thoracic and lumbar spinal segments notes that the veteran 
complained of chronic radiating low back pain and associated 
limitation of motion of the spine.  The study revealed 
hypertrophic spurring at T12, L1, and L2; mildly decreased 
anterior posterior diameter of the spinal canal at L2 
probably secondary to a mild retrolisthesis; and a mild L4-5 
posterior disc bulge.  

At an April 1991 VA examination for compensation purposes, 
the veteran complained of back pain with intermittent 
sciatica and associated numbness.  The veteran reported that 
he wore a lumbosacral corset for support and was limited in 
his ability to drive, to walk, to sit, to lift, and to rise 
from a seated position due to his spinal disability.  On 
examination, the veteran exhibited a range of motion of the 
thoracic/lumbosacral spine of flexion to 30 degrees, 
extension to 10 degrees, and lateral bending to 10 degrees; 
right lower extremity numbness without a clear pattern of 
distribution; and normal deep tendon reflexes at the knees 
and ankles.  

At the March 1992 hearing on appeal, the veteran testified 
that his thoracic and lumbosacral spine disabilities were 
manifested by radiating low back pain; muscle spasms; back 
limitation of motion; and intermittent locking of the back.  
He stated that his back disability was exacerbated by cold 
and damp weather; necessitated the use of an elastic back 
support, prescribed pain medication, and a whirlpool; and 
impaired his ability to drive.  

In his September 1992 Transcript of Oral Arguments, the 
veteran's accredited representative at the time advanced that 
the veteran's service-connected disability encompassed 
lumbosacral degenerative disc disease and met the criteria 
for assignment of a 70 percent evaluation.  

A July 1993 VA hospital summary indicates that the veteran 
complained of increased back pain which radiated from the 
lower cervical region to the sacroiliac joint.  The veteran 
was diagnosed with chronic pain syndrome and an adjustment 
disorder.  

At the September 1994 hearing on appeal, the veteran 
testified that his service-connected thoracic and lumbosacral 
spine disabilities were manifested by radiating back pain; 
were exacerbated by cold and damp weather; and impaired his 
ability to stand for prolonged periods of time, to lift, and 
to work.  A November 1994 VA treatment record states that the 
veteran was diagnosed with thoracolumbar fracture residuals 
with secondary spinal stenosis.  In his January 1996 Informal 
Brief of Appellant in Appealed Case, the veteran's accredited 
representative at the time reiterated that that the veteran 
had intervertebral disc syndrome warranting assignment of at 
least a 60 percent evaluation.  

At the April 1996 VA examination for compensation purposes, 
the veteran complained of chronic radiating pain affecting 
the entire spine and right lower extremity tingling and 
numbness.  He reported that he intermittently used a back 
brace and was unable to participate in physical, sexual and 
vocational activities.  On orthopedic examination, the 
veteran exhibited a range of motion of the thoracic spine of 
forward flexion to about 20 degrees; a range of motion of the 
lumbar spine of flexion to 30 degrees, backward extension to 
5 degrees, lateral flexion to about 10 degrees, and rotation 
to about 10 degrees with objective evidence of pain; no 
muscle spasms; and no gross postural abnormalities.  
Contemporaneous X-ray studies revealed compression fracture 
residuals including marked degenerative joint disease changes 
at L1-2 and less pronounced changes at other levels.  The 
veteran was diagnosed with thoracic and thoracic spinal 
compression fracture residuals and post-traumatic 
degenerative joint disease.  The examiner commented that the 
veteran could possibly perform a very light type of duty job.  
On neurologic 


evaluation, the veteran exhibited a stable gait; flexure to 
80+ degrees; and near full rotation ability.  The neurologic 
examiner diagnosed the veteran with history of multiple 
compression fractures.  The doctor commented that there was 
no disability at this time.  

At a September 1996 deposition, the veteran testified that 
his back disability was manifested by pain and locking; 
necessitated ongoing medical treatment and physical therapy; 
and impaired his ability to perform his daily activities, 
household chores, and vocational pursuits.  At a November 
1996 VA examination for compensation purposes, the veteran 
complained of throbbing and radiating low back pain and 
limitation of motion which affected his daily and vocational 
activities.  He related that his low back pain was 10 out of 
10 and prevented him from being employed.  On orthopedic 
evaluation, the veteran exhibited a range of motion of 
forward flexion to 15 degrees, backward flexion to 15 
degrees, bilateral lateral bending to 20 degrees, and 
bilateral rotation to 35 degrees; 5/5 muscle strength in the 
lower extremities; symmetrical lower extremity reflexes; and 
no neurological symptoms.  On neurologic examination, the 
veteran exhibited an antalgic gait and a limited active range 
of motion of forward flexion at the hips of about 45 degrees, 
and bilateral lateral flexion to 30 degrees.  The neurologic 
examiner commented that the veteran's multiple compression 
fracture residuals were productive of chronic pain and that 
no neurologic injury was related to them.  

The October 1999 VHA opinion addendum addressed whether the 
veteran had lumbosacral degenerative disc disease associated 
with his service-connected thoracic and lumbosacral 
disability.  The VA physician opined that:

1.  The following answers the two 
questions you asked from me:

a.  Does the veteran have lumbar 
degenerative disc disease?  Degenerative 
disc disease is another name for 
degenerative cervical (sic) spondylosis.  
As I stated in the last paragraph, this 
is a normal phenomenon associated with 
aging of the spine.  The problem with 
degenerative disc disease is that 
radiographic findings of this phenomenon 
did not correlate with patient's 
complaints of pain.  

b.  In my response to Question 2, I would 
not use the term "lumbar intervertebral 
disc syndrome."  Apparently, this is 
referring to degenerative disc of the 
lumbar spine.  Again, normal aging of the 
spine leads to thickening of the 
ligamentum flavum, degenerative of the 
disc and arthritic changes within the 
facets which can cause stenosis of the 
spinal canal.  This can lead to 
retrolisthesis and disc bulging.  Again, 
I could not correlate the degenerative 
disc changes in the lower lumbar spine 
with the previous compression fractures 
at T12, L1, and L2.  

At the July 2004 VA examination for compensation purposes, 
the veteran complained of chronic low back pain.  He denied 
experiencing radiation of his chronic low back pain into his 
lower extremities.  On examination, the veteran exhibited a 
lumbar spine range of motion "better than what was 
documented in 1977 as well as slightly improved to 1987;" 
normal deep tendon reflexes including 2+ bilateral knee and 
ankle jerks; and no muscle spasm or L5-S1 point tenderness.  
Contemporaneous X-ray studies of the thoracic and lumbar 
spinal segments revealed findings consistent with T12 and L2 
fracture residuals; decreased L5-S1 disc space; and 
degenerative changes.  The VA examiner reported no specific 
ranges of motion for the thoracic and lumbar spinal segments.  
The physician determined that the veteran had "no 
limitations of his activities secondary to his thoracolumbar 
fractures."  

A longitudinal review of the record indicates that the 
veteran's T12, L1, and L2 compression fracture residuals have 
been shown to productive of no more than demonstrable 
vertebral compression fracture residuals; degenerative joint 
disease; severe lumbar spine limitation of motion; and 
minimal lumbosacral spine degenerative disc disease with 
essentially no neurological abnormalities associated with the 
site of the diseased disc at the most recent VA examination 
for compensation purposes of record.  Given the absence of 
objective evidence consistent with moderate thoracic spine 
limitation of motion and/or pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief, the 
Board finds that the current 50 percent evaluation adequately 
reflects the veteran's current thoracolumbar and lumbosacral 
spine disability picture.  Accordingly, an increased 
evaluation for the veteran's T12, L1, and L2 compression 
fracture residuals with L5-S1 tenderness is denied.  

III.  VCAA

In reviewing the issues of the veteran's entitlement to both 
service connection for a chronic cervical spine disorder and 
an increased evaluation for his T12, L1, and L2 compression 
fracture residuals with L5-S1 tenderness, the Board observes 
that the VA has secured or attempted to secure all relevant 
documentation to the extent possible.  There remains no issue 
as to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2004).  The veteran was afforded 
multiple VA examinations for compensation purposes.  The 
examination reports are of record.  VHA opinions were 
requested and incorporated into the record.  The veteran was 
afforded multiple hearings before VA hearing officers.  The 
hearing transcripts have been incorporated into the record.  
In June 2004, the veteran was provided with a Veterans Claims 
Assistance Act (VCAA) notice which informed him of the 
evidence needed to support his claims; what actions he needed 
to undertake; and how the VA would assist him in developing 
his claims.  There remains no issue as to the substantial 
completeness of the veteran's claims.  Any duty imposed on 
the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  




ORDER

Service connection for chronic cervical spine injury 
residuals including degenerative joint disease, degenerative 
spondylosis, and a chronic pain syndrome is GRANTED.  

An increased evaluation for the veteran's T12, L1, and L2 
compression fracture residuals with L5-S1 tenderness is 
DENIED.  


REMAND

Determinations as to total ratings under 38 C.F.R. § 4.16 
(2004) require an accurate 
assessment of the industrial and functional impairment 
associated with all of the veteran's service-connected 
disabilities.  In light of the award above of service 
connection for chronic cervical spine injury residuals 
including degenerative joint disease, degenerative 
spondylosis, and a chronic pain syndrome, the RO should 
readjudicate the issue of the veteran's entitlement to a 
total rating for compensation purposes based on individual 
unemployability.  Accordingly, this case is REMANDED for the 
following action:

Readjudicate the veteran's entitlement to 
a total rating for compensation purposes 
based on individual unemployability.  If 
the benefit sought on appeal remains 
denied, the veteran and his attorney 
should be issued a supplemental statement 
of the case which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


